 Case: 6:20-cv-00124-WOB Doc #: 13 Filed: 08/13/20 Page: 1 of 6 - Page ID#: 86




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 KEVIN WAYNE VANOVER,                             )
                                                  )
         Petitioner,                              )       Civil Action No. 6: 20-124-WOB
                                                  )
 v.                                               )
                                                  )
 JOHN GILLEY, Warden                              )        MEMORANDUM OPINION
                                                  )            AND ORDER
         Respondent.                              )

                                       *** *** *** ***

       Petitioner Kevin Wayne Vanover is a federal prisoner currently confined at the Federal

Correctional Institution (“FCI”)-Manchester, located in Manchester, Kentucky.            Proceeding

without an attorney, Vanover has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 [R. 1] and, after previously being ordered to do so [R. 6], has now paid the $5.00 filing fee.

[R. 9] This matter is before the Court to conduct the initial screening required by 28 U.S.C.

§ 2243. Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). A

petition will be denied “if it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).

       In June 2016, Vanover was convicted by a jury in the United States District Court for the

Western District of North Carolina of one count of aiding and abetting and knowingly and

intentionally possessing with intent to manufacture a controlled substance in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2 (Count One); one count of being a felon in possession of firearms

in violation of 18 U.S.C. § 922(g)(1) (Count Two); and one count of knowingly receiving and

possessing firearms not registered to him in violation of 26 U.S.C. §§ 5841, 5861(d), and 5871

                                                 1
 Case: 6:20-cv-00124-WOB Doc #: 13 Filed: 08/13/20 Page: 2 of 6 - Page ID#: 87




(Count Three). In May 2017, Vanover was sentenced to a term of imprisonment of seventy months

on each of Counts One, Two and Three, all to run concurrently, for a total term of imprisonment

of seventy months. United States v. Kevin Wayne Vanover, No. 1:15-cr-097-MOC-WCM (W.D.

N.C. 2015). Vanover is currently projected to be released from the custody of the federal Bureau

of Prisons (“BOP”) on November 15, 2020. See https://www.bop.gov/inmateloc/ (last visited on

August 12, 2020).

       Vanover has now filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

in this Court. Vanover states that his § 2241 petition concerns the “refusal of administration to

comply with 18 U.S.C. § 3624(c)(1); (c)(2); (c)(6)(C), requiring that I, being a low risk low needs

inmate, be placed on home confinement, and afforded a reasonable amount of time to adjust and

prepare for my reentry into my community, and it constitutes cruel and unusual punishment.” [R.

1 at p. 1] It appears that Vanover was scheduled to serve part of his sentence in a halfway house

in Lebanon, Virginia. [Id. at p. 4] However, he states that he received two incident reports on

February 5, 2020, one for use of drugs and one for disruptive conduct. [R. 1 at p. 5] He plead

guilty to the use of drugs charge and was found guilty by a Disciplinary Hearing Officer (“DHO”)

to the disruptive conduct charge. [Id.] He does not dispute the findings of the DHO, nor does his

§ 2241 petition raise claims challenging the disciplinary hearing itself. Rather, he claims that, in

addition to the sanctions imposed by the DHO, the “administration revoked all of my home

confinement time in retaliation for the conflict with the guard.” [Id.] He claims that the “law

requires I be sent home and given time to adjust and prepare to re-enter my community.” [Id.] He

also alleges that the revocation of his home confinement time (in addition to the sanctions imposed

by the DHO) constitutes cruel and unusual punishment in violation of the Eighth Amendment. [Id.

at p. 6] He further claims that the “administration” has interfered with his pursuit of administrative



                                                  2
 Case: 6:20-cv-00124-WOB Doc #: 13 Filed: 08/13/20 Page: 3 of 6 - Page ID#: 88




remedies with respect to his claim, first denying his administrative remedy request seeking

reinstatement of his home confinement, then “act[ing] in ways to prohibit me from pursuing

Regional Review of my issue, including ‘losing’ my remedy response so that I would not have it

to send to Region with the Regional Appeal.” [Id. at p. 5, 8] As relief, he requests that the Court

order the FCI-Manchester administration to release Vanover on home confinement or to a halfway

house as he claims is required by 18 U.S.C. § 3624(c)(1), (2) and (6).

       However, the Court has reviewed Vanover’s § 2241 petition [R. 1] and finds that he is not

entitled to habeas relief. As an initial matter, Vanover’s belief that § 3624(c) requires the Bureau

of Prisons (“BOP”) to place a prisoner on home confinement or in a halfway house is mistaken.

While 18 U.S.C. § 3624(c) authorizes the BOP to consider placing an inmate in a community

correctional facility for up to twelve months, a prisoner is not automatically entitled, nor

guaranteed, such placement for any minimum amount of time. 18 U.S.C. § 3624(c). See also

Heard v. Quintana, 184 F.Supp. 3d 515, 520 (E.D. Ky. 2016). See also Demis v. Sniezek, 558

F.3d 508, 514 (6th Cir. 2009); Boals v. Quintana, No. 5:15-cv-335-JMH, 2015 WL 8665404, at

*2 (E.D. Ky. Dec. 11, 2015). Rather, “the decision to place an inmate in pre-release community

confinement and/or home confinement is discretionary and will be ‘determined on an individual

basis’ according to the factors in 18 U.S.C. § 3621(b).” Boals, 2015 WL 8665404 at *2 (citing

McIntosh v. Hickey, No. 10-cv-126-JMH, 2010 WL 1959308, at *3 (E.D. Ky. May 17, 2010)).

       Moreover, the BOP’s placement decisions, including determinations regarding halfway

house and RRC placement, are expressly insulated from judicial review, as the provisions of the

Administrative Procedures Act (“APA”) do not apply to such decisions. 28 U.S.C. § 3625 (“The

provisions of sections 554 and 555 and 701 through 706 of title 5, United States Code, do not apply

to the making of any determination, decision, or order under this subchapter.”). Cf. Woodard v.



                                                 3
 Case: 6:20-cv-00124-WOB Doc #: 13 Filed: 08/13/20 Page: 4 of 6 - Page ID#: 89




Quintana, No. 5:15-cv-307-KKC, 2015 WL 7185478, at *5-6 (E.D. Ky. Nov. 13, 2015). Thus,

this Court cannot enter an order directing the BOP to immediately release Vanover to home

confinement or a halfway house.

       In addition, to the extent that Vanover claims that prison officials have retaliated against

him in violation of the First Amendment or that the retaliation and his current confinement in the

Special Housing Unit (“SHU”) violates the Eight Amendment, these constitutional claim relate to

the conditions of his confinement, not the fact or duration of his confinement, and are therefore

not proper in a habeas petition filed pursuant to 28 U.S.C. § 2241. Section 2241 is typically a

vehicle for challenges to the way a prisoner’s sentence is being calculated, such as computing

sentence credits or determining parole eligibility, not to the specific conditions of an inmate’s

confinement at a particular facility. See id.; see also Terrell v. United States, 564 F.3d 442, 447

(6th Cir. 2009) (describing different types of § 2241 challenges). Thus, while “[c]hallenges to the

validity of any confinement or to particulars affecting its duration are the province of habeas

corpus; requests for relief turning on circumstances of confinement may be presented in a [civil

rights] action.” Muhammed v. Close, 540 U.S. 749, 750 (2004).

       A federal prisoner may not use a § 2241 habeas petition to pursue civil rights claims

challenging the conditions of his confinement; he can only assert such claims by filing suit under

28 U.S.C. § 1331 pursuant to the doctrine announced in Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). See also Sullivan v. United States,

90 F. App’x 862, 863 (6th Cir. 2004) (“[Section] 2241 is a vehicle not for challenging prison

conditions, but for challenging matters concerning the execution of a sentence such as the

computation of good-time credits.”). In these circumstances, the Sixth Circuit Court of Appeals

has clearly instructed that a “district court should dismiss the § 2241 claim without prejudice so



                                                4
    Case: 6:20-cv-00124-WOB Doc #: 13 Filed: 08/13/20 Page: 5 of 6 - Page ID#: 90




the . . . petitioner could re-file as a [civil rights] claim.” Luedtke v. Berkebile, 704 F.3d 465, 466

(6th Cir. 2013) (citing Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004)). Should Vanover

wish to pursue his claims in a civil rights action, he may obtain the appropriate forms from the

Clerk of the Court.

        For all of these reasons, Vanover is not entitled to habeas relief based on his § 2241 petition

and his § 2241 petition will be denied. As a matter of clarification, since filing his § 2241 petition,

Vanover has filed several motions seeking to supplement the claims made in his § 2241 petition,

including a “Motion for Release of Inmate to Home Confinement” [R. 7]; a “Motion to Submit

Evidence” seeking to submit additional evidence regarding Vanover’s pursuit of administrative

remedies related to his claims [R. 8]; a “Motion to Extend Requested Relief” to include monetary

compensation in the amount of $250,000.00 for mental pain and suffering related to the revocation

of his home detention [R. 10]; a “Writ of Mandamus” requesting that the Court expedite judgment

in this case [R. 11];1 and a “Motion to Supplement Brief” seeking to supplement his petition with

additional evidence related to his pursuit of administrative remedies. [R. 12] The Court has

reviewed each of these motions and finds that none of them alter the Court’s finding that Vanover

is not entitled to habeas relief based on his § 2241 petition. As Vanover’s § 2241 petition will be

denied, the Court will also deny these miscellaneous motions as moot for administrative purposes.

        Accordingly, it is ORDERED as follows:

        1.     Vanover’s petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241

               [R. 1] is DENIED WITHOUT PREJUDICE to his right to pursue his

               constitutional claims in a civil rights action.



1
 Although styled as a “Writ of Mandamus,” Vanover’s motion was filed with this Court, not the
United States Court of Appeals for the Sixth Circuit, and requests that this Court expedite its
consideration of Vanover’s claims. [R. 11]
                                                  5
Case: 6:20-cv-00124-WOB Doc #: 13 Filed: 08/13/20 Page: 6 of 6 - Page ID#: 91




    2.     All pending requests for relief, including Vanover’s “Motion for Release of Inmate

           to Home Confinement” [R. 7]; “Motion to Submit Evidence” [R. 8]; “Motion to

           Extend Requested Relief” [R. 10]; “Writ of Mandamus” [R. 11]; and “Motion to

           Supplement Brief” [R. 12], are DENIED AS MOOT.

    3.     This action is STRICKEN from the Court’s docket.

    4.     A corresponding judgment will be entered this date.

    This 13th day of August, 2020.




                                           6
